Per Curiam.

A review and examination of the record indicates that respondent has violated DR 1-102(A)(3) and (5), and DR 7-102 (A)(7) of the Code of Professional Responsibility. New acts are more reprehensible, *205under the circumstances of this case, than the attempted bribery of a police officer. We are therefore compelled to adopt the findings and recommendation of the board.
It is the judgment of this court that respondent be suspended from the practice of law in the 'state of Ohio for an indefinite period.

Judgment accordingly.

Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.
Celebrezze, C.J., not participating.